           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

C.O. b/n/f IVETTE MENDOZA AND                  §
DAVID ORTEGA AND IVETTE                        §
MENDOZA AND DAVID ORTEGA,                      §
individually,                                  §
PLAINTIFFS,                                    §
                                               §       CIVIL ACTION NO.: 1:19-cv-860
v.                                             §       JURY DEMAND
                                               §
ROUND ROCK INDEPENDENT                         §
SCHOOL DISTRICT and YMCA                       §
OF GREATER WILLIAMSON                          §
COUNTY                                         §
              Defendants.                      §

               PLAINTIFFS’ AMENDED COMPLAINT AND JURY DEMAND
TO THE HONORABLE JUDGE OF SAID COURT

        NOW COMES C.O. B/N/F Ivette and David Mendoza, (hereinafter collectively referred to

as Plaintiffs), brings this their Amended Complaint, pursuant to Federal Rules of Civil Procedure

15(a), alleging that alleging that the Round Rock Independent School District (“RRISD” or “the

School District”) and the YMCA of Greater Williamson County (“the Y” or the “YMCA”), violated

the various rights of C.O-M., all as more specifically pled below. Plaintiffs’ reserve the right to re-

plead this Original Complaint if new claims and issues arises upon further development of the facts,

and as permitted by law. In support thereof, Plaintiffs would respectfully show the following:

                                         I. INTRODUCTION

1.      On October 25, 2018 a Class Action Lawsuit was filed against the Round Rock Independent

        School District, Case # 1:18-cv-00922-LY in the United States District Court, Western

        District, Austin Division by Student Jane Doe alleging that the School District had a pattern,


Original Complaint                                                                                   1
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 2 of 17



        practice and custom of losing children, leaving them unattended in public areas. The Class

        Members filed a cause of action based violations of the Due Process Clause of the 14th

        Amendment to the United States Constitution, as contemplated by 42 U.S.C. Section 1983.

        Additionally, they based a claim upon Title IX of the Educational Acts of 1972 (“Title IX”),

        20 U.S.C. §1681 et seq.

2.      C.O-M. is a seven year old child, who attends Teravista Elementary (“TVE”) within the

        RRISD. On at three occasions prior to the filing of the Class Action Lawsuit she was left

        unsupervised by RRISD and an on-site YMCA afterschool care program’s personnel. On the

        last occasion, well after the Class Action Lawsuit was filed and after the School Board was

        put on actual notice of the problem, she was again left by herself, this time for about half an

        hour, crying, alone and shivering in the winter cold. She continues to experience trauma

        because of these incidents. This Complaint sets forth a claim against the Defendants for

        violations of her civil rights pursuant to the 14th Amendment of the United States

        Constitution as contemplated 42 U.S.C. §1983.

                                               II. JURISDICTION

3.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C.A. §1331 and §1343 because

        the matters in controversy arise under the Constitution, Laws and Rules of the United States.

4.      Further, this Court has jurisdiction pursuant to 42 U.S.C. Section 1983 and 1988, so as to

        also to award attorneys’ fees, reimbursement of expert fees and other related costs to

        Plaintiffs.

5.      Additionally, this Court has supplemental jurisdiction over various state and common law

        claims pursuant to 28 U.S.C. §1367.

                                            III. VENUE

Original Complaint                                                                                   2
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 3 of 17



6.      Under 28 U.S.C. §1391, venue is proper before this Court because the events and omissions

        giving rise to the Plaintiffs’ claims occurred in the Western District of Texas, Austin

        Division.

                                           IV. PARTIES

7.      C.O-M. is a citizen of the State of Texas and Williamson County, and during the time of the

        incidents giving rise to this Complaint, she resided with her natural parents, Ivette Mendoza

        and David Ortega.

8.      Ivette Mendoza and David Ortega are likewise both residents of the State of Texas and of

        Williamson County. They live in Round Rock, Texas.

9.      Defendant Round Rock Independent School District is organized under the laws of the State

        of Texas and at all relevant times relative to this proceeding were responsible for the

        implementation of relevant federal laws and the rules promulgated thereunder, as well as

        other statutory and constitutional mandates, including but not limited to the care,

        management and control of all business within their jurisdiction, so that students like C.O-M.

        are treated commensurate with the law. Defendant Round Rock ISD has been served with

        summons by and through its superintendent of schools, Steve Flores, Ph.D., at 1311 Round

        Rock Ave., Round Rock, TX 78681.          Plaintiffs received notice through the CMF/ECF

        system that they are represented through the Law Firm of Escamilla and Poneck, LLP, 700

        North Mary’s Street, Suite 850, San Antonio, Texas 78205.

10.     The YMCA of Greater Williamson County (“The Y”) is a 501(c)(3) organization chartered

        by the YMCA of the USA. The Y is organized under the laws of the State of Texas and at

        all relevant times relative to this proceeding was responsible for the implementation of

        relevant federal and state laws and promulgated thereunder regarding the provision of after

Original Complaint                                                                                  3
             Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 4 of 17



        school services. The Defendant YMCA of Greater Williamson County may be served with

        summons by and through its President/CEO, Jeff Andresen, at YMCA of Greater

        Williamson County Main Office, P.O. Box 819, Round Rock, TX 78680.

                                     V. FACTUAL RESUME

A.      ABOUT C.O-M. AND FAMILY

11.     C.O-M. was born on April 13, 2012.

12.     C.O-M. is now seven years old (7). She most recently attended Teravista Elementary

        (“TVE”) in Round Rock ISD.

13.     Beginning in the 2017-2018 school year, C.O-M was scheduled to attend the YMCA of

        Greater Williamson County’s on-campus after school care program herein called the

        “YMCA” on Tuesdays, Thursdays and Fridays. She did not attend on Mondays and

        Wednesdays because her parents registered her to attend the Round Rock Karate Academy

        on those days.

B.      THE ROUND ROCK ISD AND THE YMCA AFTERSCHOOL CARE PROGRAM

14.     The Round Rock Independent School District has long had and re-authorized policies and

        procedures related to Student Welfare. The YMCA afterschool program operates after school

        on each participating school’s campus until 6:30pm and all day for most school holidays.

        It is set up only for young children in elementary school in Kindergarten through 5th grade.

15.     The YMCA Afterschool program functions as follows:

        a.      The school day ends at 2:40 and the students are released.

        b.      The students that are enrolled in the afterschool are escorted to the school cafeteria

                by a teacher with the RRISD.

        c.      YMCA Afterschool staff checks the students in, then parents receive an automated

Original Complaint                                                                                  4
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 5 of 17



                email by about 3:05pm confirming that their child is present and checked in. Parents

                are also to receive an email confirming their child was checked out at the end of the

                day and calls when their child does not check in on a day the child is scheduled to

                attend the afterschool care program.

D.      THE FALL OF 2017

16.     As noted above, when the elementary school day ends at 2:40pm, the teachers gather up the

        students and escort them to either the cafeteria for those scheduled to attend the YMCA’s

        afterschool program, or to one of two bus areas for either students attending private daycare

        or those going home. Others will be directed to a pickup line for parents who come to the

        school to pick their child up at the end the day.

17.     On one Friday during the fall of 2017, the TVE teacher sent C.O-M. home on the bus even

        though she was scheduled to attend the afterschool program. Normally, C.O-M. was met at

        the bus stop by her mother. Luckily the “usual” bus driver did not see Ms. Mendoza at the

        stop to receive C.O-M., and kept her on the bus. The driver took C.O-M. back to the school.

        Both the school and the afterschool program failed to inform Ms. Mendoza of this incident.

        Later that day, C.O-M. told her mother about the incident.

18.     Immediately after being informed of this incident, Ms. Mendoza had a meeting with Kelly

        Johnson, C.O-M’s Kindergarten Teacher, the Vice-Principal and Michael Wakefield, the

        TVE Principal. The principal was apologetic and noted C.O-M. was apparently not the first

        child who had been lost, when he responded and stated, “This happens from time to time.”

19.     Also during this meeting Ms. Mendoza expressed her concern that there was no cogent

        system for coordinating and communicating the time frame for checking in the children,

        from the time they get released from the teachers until they are checked in with the

Original Complaint                                                                                 5
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 6 of 17



        afterschool program. The Director of the afterschool program (Clarence) promised that they

        would develop a system to eliminate these kinds of events from happening again. Principal

        Wakefield also promised that he would make sure C.O-M. was not lost again.

E.      MRS. MENDOZA DEVELOPS A COMPUTER PLAN TO PREVENT THIS PROBLEM
        FROM OCCURRING AGAIN

20.     Ms. Mendoza then designed a system (a “Macro Spreadsheet”) to link the RRISD school

        attendance with the children that attended the YMCA afterschool program, so as to forecast

        and track children who would, and who would not, be attending the program on any

        particular day. It was offered free of cost to both the Teravista Principal Gary Wakefield as

        well as during the process of checking in and out that included parent notification and

        provided it to both the RRISD and the YMCA staff. A bit about Mrs. Mendoza is important

        here. She is uniquely qualified to craft such a system. She is a data analyst for Tangoe Inc.,

        which provides Telecommunications and Expense Management services. Among the

        accounts she handles, is a multimillion dollar customer who has over 450,000 lines of

        services. She is, in fact, the point of contact for these type of VIP Orders. Her duties for

        these accounts include analyzing data to identify trends that could potentially generate

        profits from the services provided and then generating custom reports and presentations on

        a monthly and quarterly basis. She is also tasked with identifying areas of efficiency in order

        to provide avenues for improvement, monthly inventory updates for carrier accounts

        supported by her clients, and implementing binding contracts for multiple carriers and 3rd

        party vendors in both domestic and international markets. In short, she analyzes huge

        amounts of data on a daily basis that require the construction of macros that are much more

        complex that the one she proposed to design and construct for the RRISD, the Teravista


Original Complaint                                                                                   6
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 7 of 17



        Elementary School and the afterschool care program.

21.     The program Ms. Mendoza developed was simple. It coordinated and communicated the

        fact that attendance was taken in the morning hours at the Teravista Elementary School (as

        well as all schools in the RRISD) and ran it against a list of children signed up to attend the

        afterschool program on any given day. This process would definitively inform the YMCA

        how many (and which particular) children will attend on any given day. The YMCA would

        then be able to confirm with the Parent or Guardian of any child that they did not come to

        school and that they are not going to show up afterschool. Of course, if a student who was

        signed up to attend the YMCA did not show up there would be an immediate communication

        with the parent and all necessary participants in the program, to guard against the “lost

        student.”

22.     This offer was extended to TVE Principal Michael Wakefield, the afterschool care program

        Coordinator, Kelly Johnson (teacher), and also the Vice Principal for the TVE. Both the

        Principal and the then afterschool care program’s coordinator were initially verbally

        receptive. Nevertheless, she never received a call back from the RRISD or the afterschool

        care program in order to arrange a time to set up a meeting to discuss the issue and Mrs.

        Mendoza’s solution. Obviously, it was never implemented. Luckily, the problem, at least

        for C.O-M., did not re-occur for the rest of that school year but it did the next.

F.      THE FALL OF 2018

23.     One day in September of 2018, C.O-M. was scheduled to attend the afterschool care program

        Her teacher, Lisa Sanford, again sent her home on the bus even though she was scheduled

        to attend the program. Again, when the bus driver (Renee) did not see Ms. Mendoza at the

        stop to receive C.O-M., the driver returned C.O-M.. to the school. Ms. Mendoza spoke with

Original Complaint                                                                                   7
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 8 of 17



        the bus driver, who told her that Ms. Sanford put C.O-M on the bus.

24.     Both the school and the afterschool care program again failed to inform Ms. Mendoza of this

        incident. In fact the program sent an email to Ms. Mendoza indicating C.O-M. was there,

        even though she was not.

25.     Ms. Mendoza emailed Lisa Sanford, C.O-M.’s teacher, who was apologetic in her response

        and assured the family that she would review things but as the following will show, she did

        not.

26.     In fact, and just a few weeks later in October of 2018, a TVE teacher again sent C.O-M.

        home on the bus even though she was scheduled to attend the YMCA. Again, when the bus

        driver did not see Ms. Mendoza at the stop to receive C.O-M., so C.O-M. was safely

        returned to the school.

27.     Despite the fact that her daughter was on the bus at the time, Ms. Mendoza received the

        automated afterschool care program email confirming her daughter’s presence at the

        program.

28.     After this incident, C.O-M.’s parents went to the school and spoke with Ms. Sanford. Ms.

        Sanford was once again apologetic and once again assured the family that she would look

        into things, but as the following will show, she did not.

G.      THE INCIDENT MADE THE BASIS OF THIS LAWSUIT

29.     As noted above, in and around the same time as the third incidence of C.O-M. being lost

        between the RRISD, the YMCA and a RRISD School Bus, on October 25, 2018 a Class

        Action Lawsuit was filed against the School District. It was given the Case # 1:18-cv-

        00922-LY and was filed in the United States District Court, Western District, Austin

        Division alleging that the School District had a pattern, practice and custom of losing

Original Complaint                                                                               8
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 9 of 17



        children and leaving them unattended in public areas. The Class Members filed a cause of

        action based violations of the Due Process Clause of the 14th Amendment to the United

        States Constitution, as contemplated by 42 U.S.C. Section 1983. Additionally, they based

        a claim upon Title IX of the Educational Acts of 1972 (“Title IX”), 20 U.S.C. §1681 et seq..

30..    On December 14, 2018, it was arranged for C.O-M. to attend the YMCA. It was particularly

        cold that day. It was especially important that the transfer of C.O-M. after her final class of

        the day to the afterschool care program be done correctly, as Ms. Mendoza was out of town

        that day. The plan was for Mr. Mendoza to pick up C.O-M. up from the YMCA before

        5:00pm.

31.     On that day, yet again, a TVE teacher sent C.O-M. home on the bus even though she was

        scheduled to go to the afterschool care program.

32.     The bus arrived at the bus stop near her C.O-M.’s home at about 3:05 pm. This time,

        however, there was a substitute bus driver who was not familiar with the children or the

        route. Instead being returned to school as she had been previously, C.O-M. was left.

33.     After about 30 minutes of sitting outside, alone, a neighbor happened look outside and see

        C.O-M, who was by this time screaming and crying uncontrollably. The neighbor, worried

        that she was clearly alone and petrified, invited C.O-M, in to her home. However, since this

        neighbor was not one of the "trusted neighbors" C.O-M. refused to go inside the house. As

        time went by, the same neighbor insisted that she came in to the house so that she would not

        be cold. C.O-M. eventually accepted, but remianed by the window awaiting the arrivak of

        her parents or a "trusted neighbor".

34.     She had to wait approximately one hour before one of the trusted neighbors, Maribel Antuna

        arrived; C.O-M. asked the neighbor if she could go to their house. Mrs. Antuna immediately

Original Complaint                                                                                   9
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 10 of 17



        reached out to Ms. Mendoza to let her know C.O-M was with her; this was at approximately

        4:00 p.m.

35.     Again, for now the fourth time, neither TVE staff nor afterschool care staff, contacted C.O-

        M.’s parents.

36.      Ms. Mendoza called Wakefield but received no response.

37.     C.O-M.'s parents later met with Principal Wakefield and Ms. Sanford. Wakefield once again,

        apologized and restated "This happens from time to time".

H.      C.O-M. HAS EXPERIENCED SIGNIFICANT TRAUMA BECAUSE OF THESE
        INCIDENTS

38.     At the time of Immediately following this last incident, C.O-M. was a regularly developing

        child, having reached social interaction and adaptive milestones on or ahead of the pace of

        average children. Following this last incident C.O-M. has experienced a marked regression

        in her social functioning and emotional development. She now suffers from regular

        instances of incontinence. She also experiences bouts of anxiety, sometimes to the point of

        vomiting. Of course, she also has a fear of attending school and leaving her mother during

        the day. She cannot sleep in her bed anymore and displays extreme clinging to her parents

        to the exclusion of peers.

I.      SUMMARY

39.     If the Round Rock Independent School District by and through its representative, Teravista

        Elementary School Principal Gary Wakefield, had responded to the complaints of Mrs.

        Mendoza in a timely manner, then surely the incident where C.O.-M. was left alone could

        surely have been avoided. In fact, it is likely that Student Jane Doe, named member of the

        Class Action Lawsuit noted above, likewise would have been kept safe and her lawsuit


Original Complaint                                                                               10
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 11 of 17



        would never have occurred.

40.     Additionally, if the YMCA had responded to the complaints of Mrs. Mendoza in a timely

        manner, then surely the incident where C.O-M. was left alone could surely would have not

        occured.

41.     The failure of each Defendant is particularly egregious in light of the fact Mrs. Mendoza had

        developed a simple program that would have avoided the incident made the basis of this

        complaint.

42.     The School Board for the Round Rock Independent School District was on notice that

        students like C.O-M. were at risk of being lost. Nevertheless the Board failed to do anything

        to address this concern. C.O-M. was injured because of such failure.

                      VI. STATE ACTION BY THE ROUND ROCK ISD

43.     Plaintiffs incorporate by reference all the above-related paragraphs, as well as those below,

        with the same force and effect as if herein set forth. In addition, each below reference

        paragraph incorporates by reference the one above it.

44.     The Round Rock ISD Defendant receives federal monies. As such, all the acts and

        omissions of this Defendant occurred under Color Of Law.

 VII . UNCONSTITUTIONAL POLICIES, PROCEDURES, PRACTICES & CUSTOMS

45.     During the relevant time period contemplated by this cause of action, the Round Rock ISD

        Defendant had an actual practice and custom of conscious and deliberate indifference to the

        federal law, federal rules, directives from federal executive agencies, and their own School

        Board policies and procedures in regard to maintaining the safety of C.O-M. when it was

        their duty to keep her safe.

46.     Such acts and omissions of the School District, and failure to keep her safe, violated her civil

Original Complaint                                                                                   11
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 12 of 17



        rights pursuant to the 14th Amendment to the United States Constitution. Moreover, such

        failures were a moving force causing the injuries stated above. She seeks recovery of such

        injuries pursuant to 42 U.S.C. §1983.

47.     Specifically, Plaintiffs allege that the District violated C.O-M.’s substantive constitutional

        rights of life, liberty, privacy, bodily integrity and happiness, all pursuant to the Due Process

        Clause of the 14th Amendment for liberty, and enforced by 42 U.S.C. §1983.

48.     Additionally, and in a related vein, the District violated C.O-M.’s procedural Due Process

        rights also pursuant to 14th Amendment and enforced by 42 U.S.C. §1983.

49.     In addition, and in the alternative the District violated C.O-M.’s rights also pursuant to the

        Equal Protection Clause of the 14th Amendment and enforced by 42 U.S.C. §1983.

50.     In addition, and in the alternative, this School Board obviously failed to correctly supervise

        staff in regard to the laws, regulations and directives as noted above. Such failures, in

        addition and in the alternative to the above, rise to the level of a separate violation of the

        Fourteenth Amendment of the Constitution of the United States for which Plaintiffs seek

        recovery pursuant to 42 U.S.C. §1983.

51.     Last; in addition and in the alternative to the above, this School Board obviously has failed

        to train staff in regard to the laws, regulations and directives as noted above. Such failures,

        in addition and in the alternative to the above, rise to the level of a separate violation of the

        Fourteenth Amendment of the Constitution of the United States for which Plaintiffs seek

        recovery pursuant to 42 U.S.C. §1983.

                     VIII. RATIFICATION AND RESPONDEAT SUPERIOR

52.     The School District ratified the acts, omissions and customs of School District personnel and

        staff.

Original Complaint                                                                                    12
             Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 13 of 17



53.     As a result, the School District responsible for the acts and omissions of staff persons who

        were otherwise responsible for the safety of C.O-M. as contemplated by the theory of

        Respondeat Superior.

                                     X. PROXIMATE CAUSE

54.     Plaintiffs incorporate by reference all the above related paragraphs, as well as those below,

        with the same force and effect as if herein set forth.

55.     Each and every, all and singular of the foregoing acts and omissions, on the part of the

        School District Defendant constitute a direct and proximate cause of the injuries and

        damages set forth herein.

                                             XI. DAMAGES

56.     Plaintiffs incorporate by reference all the above-related paragraphs with the same force

        and effect as if herein set forth.

57.     As a direct and proximate result of all the Defendants’ conduct, C.O-M. and her parents have

        suffered injuries and damages, for which she is entitled to recover within the jurisdictional

        limits of this court, including but not limited to:

        a.      Mental anguish in the past;

        b.      Mental anguish in the future;

        c.      Physical injuries in the past;

        d.      Stigma;

        e.      Loss of educational opportunities;

        f.      Loss of Consortium and

        g.      Various out-of-pocket expenses incurred by their parents but for the acts and

                omissions of the Defendants, jointly and severally.

Original Complaint                                                                                 13
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 14 of 17



                                  XII. PUNITIVE DAMAGES

58.     Plaintiffs reasonably believe the acts and omissions of Defendant Round Rock ISD School

        Board and the YMCA of Greater Williamson County satisfy criteria for violations of civil

        rights and discrimination because the facts shock the conscience, thus satisfying criteria for

        punitive damages, as contemplated by Section 1983.

                              XIII. SPOLIATION OF EVIDENCE

59.     Plaintiffs hereby requires and demands that the Defendants preserve and maintain all

        evidence pertaining to any claim or defense related to the a actions and violations made the

        basis of this petition and request for due process or the damages resulting therefrom,

        including statements, photographs, videotapes, audiotapes, surveillance, security tapes,

        business or medical records, incident reports, telephone records, emails, text messages,

        electronic data/information, and any other evidence regarding the assault or other violations

        set forth herein.

60.     Failure to maintain such items will constitute “spoliation” of evidence, which will

        necessitate use of the spoliation interference rule—an inference or presumption that any

        negligent or intentional destruction of evidence was done because the evidence was

        unfavorable to the spoliator’s case.

                                     XIV. ATTORNEY FEES

61.     Plaintiffs incorporate by reference all the above related paragraphs, as if fully set forth

        herein.

62.     It was necessary for Plaintiffs to retain the undersigned attorneys to file this lawsuit. Upon

        judgment, Plaintiffs are entitled to an award of attorney fees and costs pursuant to under 42

        U.S.C. §1983, 1988(b) and 42 U.S.C. § 2000d et seq.

Original Complaint                                                                                 14
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 15 of 17



                               XV. DEMAND FOR JURY TRIAL

63.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a jury trial for all issues

        in this matter.

                                           XVI. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray for judgment against both the

Round Rock Independent School District the YMCA of Greater Williamson County, in the manner

and particulars noted above, and in an amount sufficient to fully compensate them for the elements

of damages enumerated above, judgment for damages, recovery of attorneys’ fees and costs for the

preparation and trial of this cause of action, and for its appeal if required, pursuant to 42 U.S.C.

§1983 and 1988 and 42 U.S.C. § 2000d et seq.; together with pre- and post-judgment interest, and

court costs expended herein, as well as the equitable issues noted above, and for such other relief

as this Court in equity, deems just and proper and for such other relief as the Court deems just and

proper in law or in equity.



                                               Respectfully submitted,

                                               /s/ Anthony O’Hanlon
                                               Mr. Anthony O'Hanlon, Esq.
                                               Anthony O'Hanlon, P.C.
                                               aohanlon@somlaw.net [Email]
                                               State Bar. No. 15235520
                                               111 South Travis Street
                                               Sherman, Texas 75090
                                               (903) 892-9133 [Telephone]
                                               (903) 957-4302 [Facsimile]
                                               LEAD COUNSEL; and

                                               Mr. Martin J. Cirkiel, Esq
                                               marty@cirkielaw.com [Email].
                                               State Bar No.: 00783829
                                               Federal ID No. 21488

Original Complaint                                                                                   15
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 16 of 17



                                      Cirkiel & Associates, P.C.
                                      1901 E. Palm Valley Boulevard
                                      Round Rock, Texas 78664
                                      (512) 244-6658 [Telephone]
                                      (512) 244-6014 [Facsimile]




Original Complaint                                                         16
           Case 1:19-cv-00860-LY Document 6 Filed 10/28/19 Page 17 of 17



                             CERTIFICATE OF SERVICE


          Escamilla Poneck
          Phillip Marzec
          700N St. Mary’s, Suite
          850
          San Antonio, Texas
          78205
          (210) 225-0001– Telephone
          pmarzek@escamillaponeck.com - Email


                             s:// Martin J. Cirkiel
                               Martin J. Cirkiel




Original Complaint                                                         17
